206 F.3d 1031 (11th Cir. 2000)
Rosario DONATO, Plaintiff-Appellant,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.
No. 97-2428.
United States Court of Appeals, Eleventh Circuit.
March 7, 2000.

Appeal from the United States District Court for the Middle District of Florida.
Before ANDERSON, Chief Judge, BLACK, Circuit Judge, and HOEVELER*, Senior District Judge**
PER CURIAM:


1
We affirm the district court's dismissal of Appellant's complaint on the basis of the opinion rendered by the Supreme Court of Florida, Donato v. AT & T Co., No. SC93534, --- So.2d ---- (Fla. Jan.20, 2000).


2
AFFIRMED.



Notes:


*
 Honorable William M. Hoeveler, Senior U.S. District Judge for the Southern District of Florida, sitting by designation.


**
 Chief Judge R. Lanier Anderson, III, did not participate in this decision.  This decision is rendered by a quorum.  28 U.S.C. § 46(d).